EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art discloses seats with suspension systems. It also discloses seats having multiple layers of foam. See, e.g., Kumagai et al. (2016/0121769), Embach (2006/0273650), and Carilli (5,269,590). However, the prior art of record does not disclose or suggest, either alone or in an obviously combinable way, an adjustable damping seat structure comprising: a first material having a first characteristic to provide a first damping effect in a first layer; a second material based on a second characteristic to provide a second damping effect in a second layer; the first material or the second material having an adjustable damping characteristic; and a first bonding material to bond the first material to the second material based on a third characteristic to provide a third damping effect, the first layer bonded to the second layer using the first bonding material; a third material having a pneumatic chamber therein to provide a fourth damping effect in a third layer; and a fourth material based on a fourth characteristic to provide a fifth damping effect in a fourth layer, the third layer and the fourth layer bonded with the first layer or the second layer, in combination with the remaining limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY C HOGE/               Primary Examiner, Art Unit 3631